No. 04-98-00462-CV

MERIDIANO AGROTRADE, INC.,
Appellant

v.

CESAR'S PRODUCE, INC., Alfonso Cesar Saldivar,
Alfonso Cesar De Alba, and Sebastian Perez,
Appellees

From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CI-16996
Honorable Martha Tanner, Judge Presiding

PER CURIAM


Sitting:	Catherine Stone, Justice

		Paul W. Green, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	November 25, 1998


DISMISSED FOR WANT OF PROSECUTION

	Appellant's brief, which was due on September 24, 1998, has not been filed.  On October 28,
1998, this court ordered appellant to show cause in writing by November 12, 1998 why this appeal
should not be dismissed for want of prosecution.  Appellant did not respond.  The appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed
against appellant.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions